Citation Nr: 0941286	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for basal and squamous 
cell carcinoma, to include as due to herbicide exposure.

2.  Entitlement to service connection for actinic keratosis, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in 
November 2008.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The issue of entitlement to service connection for actinic 
keratosis will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veterans appeal has been obtained.

2.  An unappealed July 2002 rating decision previously 
considered and denied service connection for basal and 
squamous cell carcinoma.

3.  The evidence received since the July 2002 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for basal and squamous cell carcinoma.



CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied service 
connection for basal and squamous cell carcinoma, is final. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2009).

2.  The evidence received subsequent to the July 2002 rating 
decision is not new and material, and the claim for service 
connection for basal and squamous cell carcinoma is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the Veteran with notice in 
June 2004, prior to the initial decision on the claim in 
August 2004, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to reopen his claim for service connection.  
Specifically, the June 2004 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  

The June 2004 letter also indicated that the Veteran's claim 
for service connection for basal and squamous cell carcinoma 
had been previously denied in July 2002 and that new and 
material evidence was needed to reopen his claim.  The letter 
stated that evidence would be considered new if it was in 
existence and was submitted to VA for the first time and that 
the additional existing evidence would be deemed material if 
it pertained to the reason the claim was previously denied.  
It was specifically noted that the claim was previously 
denied because the evidence did not show that the disorder 
was incurred in or aggravated by his military service.  The 
Veteran was advised that he must submit evidence related to 
that fact.  The June 2004 letter further stated that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence that was used 
when the claim was previously denied.

Based on the foregoing, the June 2004 letter notified the 
appellant to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the October 2005 statement of the case (SOC) and the January 
2006 and June 2009 supplemental statements of the case (SSOC) 
notified the appellant of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to reopen his claim for service connection.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. The Veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  However, the June 2004 letter further 
explained that VA cannot provide such a medical examination 
or opinion until the claim is successfully reopened.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2004 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2004 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the March 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in a June 2009 supplemental statement of 
the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that the new and material evidence has 
not been submitted to reopen a claim for service connection 
for basal and squamous cell carcinoma.  Thus, any questions 
as to the disability rating or appropriate effective date to 
be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and service personnel records as well as all 
identified and available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran did submit a statement 
in June 2009 in which he indicated that he had another 
appointment with his private dermatologist in September 2009.  
However, he also stated that he had no other information or 
evidence to submit.  In fact, he has not submitted copies of 
any medical records dated in September 2009, nor has he 
provided a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, to 
enable VA to obtain those additional treatment records.  As 
such, there is no outstanding evidence that needs to be 
obtained.  

The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his application 
to reopen his claim for service connection for basal and 
squamous cell carcinoma.  However, the duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits does not apply in 
cases involving an attempt to reopen a finally adjudicated 
claim unless new and material evidence is presented or 
secured. See 38 C.F.R. § 3.159(c)(4)(iii) (2009).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) and supplemental statements of 
the case, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. 38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

The Federal Circuit has held that VA regulations require that 
a veteran have set foot within the land borders of Vietnam 
for presumptive service connection and that a veteran who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit has further held 
that VA's amendment to its Adjudication Procedure Manual 
excluding veterans who had not set foot in Vietnam was not 
invalid nor impermissibly retroactively applied.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Board observes that the Veteran's claim for service 
connection for basal and squamous cell carcinoma was 
previously considered and denied by the RO in a rating 
decision dated in July 2002.  The appellant was notified of 
that decision and of his appellate rights, but he did not 
file a notice of disagreement.  In general, rating decisions 
that are not timely appealed are final. See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In June 2004, the Veteran essentially requested that his 
claim for service connection for basal and squamous cell 
carcinoma be reopened.  The August 2004 rating decision now 
on appeal denied the Veteran's claim on the basis that new 
and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  or applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the Veteran's claim for service 
connection for basal and squamous cell carcinoma was 
previously considered and denied in a July 2002 rating 
decision.  In particular, the RO observed that the Veteran's 
service treatment records were negative for any complaints, 
treatment, and diagnosis of skin cancer.  It was also noted 
that he was later treated for basal cell carcinoma of the 
left upper chest and left upper arm in December 1995 and was 
subsequently diagnosed with squamous cell carcinoma of the 
right and left neck in April 1998.  However, the RO explained 
that available scientific and medical evidence did not 
support the conclusion that the condition at issue was 
associated with herbicide exposure and that there was no 
basis in the available evidence of record to establish 
service connection.  Therefore, the RO determined that 
service connection for basal and squamous cell carcinoma was 
not warranted.  

The evidence associated with the claims file subsequent to 
the July 2002 rating decision includes VA medical records and 
private medical records as well as the Veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for basal and 
squamous cell carcinoma.

With respect to the VA medical records and private medical 
records, the Board finds that many of these records are new 
in that they were not of record at the time of the July 2002 
rating decision.  The Board also acknowledges that some of 
those records do document the Veteran's complaints of and 
treatment for basal and squamous cell carcinoma.  However, 
the July 2002 rating decision had already conceded that the 
Veteran had current treatment and diagnoses for those 
disorders.  Moreover, the VA and private medical records are 
not probative in that they do not show that the Veteran had 
skin cancer in service.  Nor do they provide an opinion 
relating such a disorder to the Veteran's military service, 
including his herbicide exposure.  As such, these records do 
not relate to an unestablished fact necessary to substantiate 
the claim and do not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the VA medical records and private medical records are not 
new and material.

With respect to the appellant's statements, the Board finds 
that the Veteran's assertions alone cannot be dispositive of 
the issues for purposes of reopening the claim.  The record 
on appeal does not indicate that the Veteran has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of his basal and squamous cell 
carcinoma. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the appellant's assertions are not deemed to 
be "new and material evidence" and cannot serve to reopen 
the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the July 
2002 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the Veteran's 
basal and squamous cell carcinoma is related to his military 
service.  In this regard, there is no evidence showing that 
he had skin cancer in service, nor is there a nexus opinion 
relating his current disorder to his herbicide exposure.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the Veteran's previously 
denied claim for service connection for basal and squamous 
cell carcinoma.



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for basal and squamous cell carcinoma is denied.





REMAND

Reason for Remand:  To afford the Veteran a VA examination.


As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for actinic keratosis, which he contends is due to 
herbicide exposure.  His service records do indicate that he 
served in Vietnam from August 1965 to April 1966.  As such, 
he served in the Republic of Vietnam during the Vietnam era 
and is therefore presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange.  

Although actinic keratosis is not on the list of diseases 
that VA has associated with Agent Orange exposure, the 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. §§ 
3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure. See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).  

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
specifically addressing whether the Veteran currently has 
actinic keratosis that is causally or etiologically related 
to his herbicide exposure in service.  In the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Therefore, the Board finds that a VA medical 
opinion is necessary for determining the nature and etiology 
of any actinic keratosis that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any actinic keratosis that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and lay statements.  
It should be noted that the Veteran is 
presumed to have been exposed to 
certain herbicide agents, including 
Agent Orange, during his military 
service.  The examiner should then 
state whether it is at least as likely 
as not that the Veteran currently has 
actinic keratosis that is due to his 
herbicide exposure in service or is 
otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence, if any.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
certified to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


